Name: Commission Regulation (EC) No 1968/94 of 29 July 1994 fixing the minimum purchase price for lemons delivered to the processing industry and the financial compensation payable after processing thereof up to the end of the 1994/95 marketing year
 Type: Regulation
 Subject Matter: plant product;  prices;  agricultural policy;  food technology
 Date Published: nan

 No L 198/110 Official Journal of the European Communities 30 . 7. 94 COMMISSION REGULATION (EC) No 1968/94 of 29 July 1994 fixing the minimum purchase price for lemons delivered to the processing industry and the financial compensation payable after processing thereof up to the end of the 1994/95 marketing year HAS ADOPTED THIS REGULATION : Article 1 Up to the end of the 1994/95 marketing year the minimum price referred to in Article 1 (3) of Regulation (EEC) No 1035/77 shall be as follows : Minimum price : ECU 11,60/100 kg net. The minimum price shall refer to products ex-producers' packaging stations. Article 2 Up to the end of the 1994/95 marketing year the finan ­ cial compensation referred to in Article 2 of Regulation (EEC) No 1035/77 shall be as follows : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1035/77 of 17 May 1977 laying down special measures to en ­ courage the marketing of products processed from lemons ('), as last amended by Regulation (EEC) No 1199/90 (2), and in particular Article 3 thereof, Whereas, pursuant to Article 1 (3) of Regulation (EEC) No 1035/77, the minimum price which processors must pay to producers is fixed, as from the 1991 /92 marketing year at 105 % of the average withdrawal price calculated in accordance with the first indent of Article 18 ( 1 ) (a) of Council Regulation (EEC) No 1035/72 (3), as last amended by Regulation (EC) No 3669/93 (4) ; whereas the minimum price must be fixed on the basis of the basic and buying-in prices fixed by Council Regulation (EC) No 1889/94 Is) and reduced by Commission Regulation (EC) No 1967/94(0 ; Whereas, pursuant to Article 2 of Regulation (EEC) No 1035/77, financial compensation cannot exceed the difference between the minimum purchase price referred to in Article 1 of that Regulation and the prices obtained for the raw material in producer third countries ; Whereas the Management Committee for Fruit and Vegetables has not reached an opinion within the time ­ limit set by its chairman, Financial compensation : ECU 7,23/100 kg net. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 August 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 July 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 125, 19 . 5. 1977, p. 3 . 0 OJ No L 119, 11 . 5. 1990, p. 61 . 0 OJ No L 118, 20. 5. 1972, p. 1 . 0 OJ No L 338, 31 . 12. 1993, p. 26. 0 OJ No L 197, 30. 7. 1994, p. 34 . (*) See page 106 of this Official Journal .